                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF VIRGINIA
                              (Alexandria Division)


JOHN DOE,

       Plaintiff,

 v.                                              Civil Action No.1:19-cv-65

FAIRFAX COUNTY SCHOOL BOARD,

       Defendant.



                         Plaintiff’s Memorandum in Support
                          of Temporary Restraining Order
                             and Preliminary Injunction

      John Doe is a high school senior whose academic career has been thrown into

immediate peril because of a disciplinary action taken against him by the Fairfax

County Public Schools. He was accused of sexual harassment and maintains his

innocence. The investigation and hearing was peppered with procedural errors, such

as the lack of a burden of proof or even a presumption of innocence, no ability for Doe

to cross-examine adverse witnesses (directly or indirectly), and the failure of school

officials to tell Doe exactly what he was accused of and by whom. Moreover, the

harassment policy used by the School Board violates the First Amendment on its face

and the procedures used violated Doe’s Title IX rights.

      This matter is urgent Doe has recently learned that the University at which

he has been accepted may rescind his offer of admission and his scholarship because

of this matter. Consequently, Doe is seeking immediate relief from this Court so that



                                           1
he does not suffer irreparable harm that cannot fully be redressed even if he wins his

case in the end. He asks the Court to enter a temporary restraining order or schedule

a hearing as soon as practicable.

      Counsel for Doe has consulted for counsel for the Board, who has been sent the

Complaint and notified that this motion was forthcoming. This motion and brief will

be sent to counsel promptly upon filing.

                                     Background

      Plaintiff John Doe (“Doe”) is a high school senior who is to graduate this year

with good grades and athletic achievements. Until recently, he studied at Robinson

Secondary School (“Robinson”), in Fairfax, Virginia. He is active on his school’s

wrestling team, a Freestyle State Champion and All American. Through his academic

and wrestling achievements, he won admission and a scholarship at a prestigious

university. He is set to matriculate in the autumn of 2019. Decl. ¶ 1.

      At the beginning of the current school year, Doe befriended Student A, a female

student new to Robinson. Doe and Student A had classes together and would see each

other at school outside of class. As is common among teenagers, the friendship turned

flirtatious. Doe and Student A engaged each other with friendly conversations. Doe

would occasionally put his arm around Student A and playfully poke her in class.

Student A did not reject these overtures. In fact, she would often seek Doe’s company.

Decl. ¶¶ 2-3.

      On December 6, 2018, another male student (“Student B”) slapped Student A

on her buttocks. Doe was present when this occurred but video surveillance of the




                                           2
incident conclusively shows that Doe did not slap Student B. Decl. ¶ 4.

      After being assaulted by Student B, Student A filed a complaint with a school

administrator. Not only did she accused Student B of assault, she also accused both

Doe and Student B of sexual harassment. Decl. ¶ 5.

      Travis Hess, an assistant principal at Robinson, initiated an investigation of

the matter; he soon discovered that the facts were squarely in dispute. Id. When Hess

approached Doe about the allegations, Doe denied harassing Student A and making

the statements of which he was accused. Decl. ¶ 6. His statement is attached as

Exhibit 1. He was not told, however, which students were accusing him of specific

conduct, negating his ability to rebut the allegations. Decl. ¶ 7. Nevertheless, he was

immediately suspended. Decl. ¶ 6.

      Several female students colluded with Student A to bolster her complaint

against Doe. One of the student witnesses worked as a student assistant in Hess’

office. She was overheard saying that she hoped Doe would be kicked out of school.

Decl. ¶¶ 7-8. The statements of the other witnesses are attached as Exhibit 2.

      Hess rushed to judgment. His investigation was limited and inadequate. He

failed to interview important witnesses, such as other students present in the hallway

at the time of the slapping incident, and failed to give Doe an opportunity to respond

fully to all the allegations against him. Decl. ¶ 9.

      The stories of the witnesses against Doe were unreliable. One female witness

recanted part of her story to Hess. Additionally, one of the female witnesses

contradicted statements made to Hess in text messages sent to another student,




                                            3
which exculpated Doe.1 Decl. ¶¶ 10-11.

      Principal Matthew Eline and Hess decided to refer Doe to the School Board’s

Hearing Office to adjudicate the dispute. Decl. ¶ 13. Eline drafted a letter informing

Doe’s parents (at the time, Doe was still a minor) of the suspension and providing

notice of the charges against Doe. The letter was dated December 10, 2018, but not

mailed until December 18, 2018. Exhibit 3. It was not received until December 20,

2018, the day before the hearing. Consequently, Doe did not receive a summary of the

procedures governing the proceedings in advance of the hearing. Decl. ¶ 14.

      Lisa Forrest, a hearing officer for the division superintendent, conducted the

hearing on December 21, 2018. The hearing was peppered with procedural flaws.

Decl. ¶ 16.

      At the hearing, the case against Doe was presented primarily by Hess. He

summarized his investigation, as described in his Detailed Incident Report. A

redacted version is attached as Exhibit 4.2 Decl. ¶ 19.

      In fact, Forrest did not even hear the testimony of any eye-witnesses other than

Doe; they did not even attend the hearing. Decl. ¶ 18. Instead, Ms. Forrest determined



1It is unknown whether the female who recanted her story was the same girl who
contradicted her written statement in text messages with another. The identity of
the latter is known, but not the identity of the former.

2Most of the redactions in the Detailed Incident Report were made by the Hearing
Office, which is the only version provided to Doe. The Hearing Office did not,
however, redact Doe’s name. Since he is seeking leave to proceed under a
pseudonym, the copy attached to this complaint has also redacted references to Doe
himself. Those redactions are in red. The courtesy copy of this exhibit, which will be
delivered to the clerk’s office, will be in color so that the Court can differentiate the
redactions made by the Board and the redactions made by Doe.

                                            4
the credibility of these witnesses based on the second-hand testimony of Eline and

Hess. Decl. ¶¶ 18-20. Hess represented that the witnesses against Doe were credible,

even though at least one witness had recanted part of her testimony. Decl. ¶ 19. Hess

did not explain the inconsistencies in that student’s testimony and Forrest did not

inquire into the matter. Id. His representation to Forrest on the credibility of

witnesses was unreliable and inaccurate. Id.

      Neither Doe nor his parents were not allowed to question anyone at the

hearing, including Hess or Eline. Decl. ¶ 20. Moreover, when the evidence was

summarized, Hess did not state which witness made each specific statement or

representation, leaving Doe unable to meaningfully rebut the charges against him.

Id. Doe presented two witness statements which were not mentioned as evidence

considered by the hearing officer. Decl. ¶ 22. Those statements are attached as

Exhibits 5 and 6.

      The hearing was governed by the Board’s Student Rights and Responsibilities

handbook (“SR&R”). See Exhibit 8. The SR&R is woefully inadequate for a host of

reasons: (a) it does not provide for a presumption of innocence; (b) it does not provide

a hearing officer with any standard of review for deciding whether or not a student

violated the student code of conduct; (c) it does not provide any meaningful

opportunity for a hearing officer to decide whether the witnesses against an accused

student are credible; (d) it does not provide accused students with an adequate

opportunity to challenge the evidence against them; (e) it has no method of allowing

accused students to cross-examine the witnesses against them, either directly or




                                           5
indirectly; (f) its definition of sexual harassment is vague and over broad;3 and (g) it

effectively fails to define improper touching at all. Decl. ¶ 25.

      On January 10, 2019, Forrest sent Doe’s parents a letter explaining that she

found Doe had violated the SR&R and that he would be reassigned to Mountain View

High School (“Mountain View”) as a probationary student for the remainder of his

senior year. Her letter is attached as Exhibit 7. Mountain View is an alternative

educational setting and offers substantially fewer educational and extra-curricular

opportunities for Doe. Her decision discounted Doe’s testimony without cause and

failed to properly consider the evidence offered at the hearing. Decl. ¶26.

      Doe’s classification as a probationary student as well as his assignment to an

alternative behavioral school has severe consequences. First, he will not be able to

attend sports activities, including wrestling. This will likely cause Doe to lose his

college scholarship and perhaps even his college admission. Second, Doe will also not

be able to attend graduation activities. Third, Doe has been denied admission to

another high school outside of the Fairfax County Public Schools. Decl. ¶ 27. Hours

before this motion was filed, Doe discovered that the University to which he had been

granted admission was reconsidering his ability to matriculate due to this incident.

Decl. ¶ 28.

      Doe has not yet begun to attend classes at Mountain View. He moves for a




3 Sexual harassment is defined as including “unwelcome sexual advances,
regardless of sexual orientation; requests for sexual favors; and other inappropriate
verbal, electronic, or physical conduct of a sexual nature that creates an
intimidating, hostile, or offensive environment.” Exhibit 9.

                                            6
temporary restraining order or a preliminary injunction to preserve the status quo ex

ante, while this litigation proceeds. Specifically, he seeks to stay at Robinson, where

he will have full advantage of the educational and extra-curricular opportunities

available at a regular high school during his final semester. He also seeks to stay on

the wrestling team, so that he does not lose his college scholarship.

      Time is of the essence in this case. Doe understands that his college career is

in imminent jeopardy and that if he is not academically eligible to wrestle by

Thursday, January 24, 2019, then league rules will result in him being ineligible to

wrestle for the entire school year. Decl. ¶ 28-29.

                                       Argument

      The standard for granting a temporary restraining order or preliminary

injunction are the same. Moore v. Kempthorne, 464 F. Supp. 2d 519, 525 (E.D. Va.

2006 (internal citations omitted). The following factors are considered in such

motions: (1) the moving party’s likelihood of success on the merits; (2) what

irreparable harm the moving party is likely to suffer absent injunctive relief; (3) the

balance of the equities between the parties; and (4) the public interest. Winter v.

Natural Res. Def. Council, Inc., 555 U.S. 7, 20 (2008). Courts have cautioned that

“these are factors to be balanced, not prerequisites to be met.” S. Glazer’s Dist. of

Ohio, LLC. v. Great Lakes Brewing Co., 860 F.3d 844, 849 (6th Cir. 2017). When

violations of the United States Constitution are alleged, the likelihood of success on

the merits will often be determinative. Doe v. Univ. of Cincinnati, 872 F.3d 393, 399

(6th Cir. 2017) (internal citations omitted).




                                           7
       I.     Likelihood of Success on the Merits

       Doe’s complaint alleges that his due process, First Amendment, and Title IX

rights were violated by the Board. He is likely to succeed on each claim.

              A. Doe’s Discipline Violated Due Process

       Doe was denied his due process rights because the Board’s policies, procedures,

and practices failed to provide him with any meaningful due process protections. Doe

disputed the evidence against him but had no meaningful way to challenge the

evidence. This evidence was collected behind closed doors and vaguely presented at

the hearing in such a way that he had no way to question witnesses or their credibility

or rebut the evidence. He was not presumed innocent. The hearing officer did not so

much as use the preponderance of the evidence standard in adjudicating the claim.

Moreover, Doe was not even properly notified of the charges against him.

       Public school students subject to disciplinary actions are entitled to due

process. Goss v. Lopez, 419 U.S. 565, 577 (1975). At a minimum, schools must provide

(1) notice and (2) a hearing before a short suspension of ten days or less. Id. at 579.

More severe discipline requires more due process protections. Id. The factors

considered in determining whether an individual has received the process they are

due are (1) the private rights affected by the official action; (2) the risk of an erroneous

depravation of those rights because of procedural flaws; (3) the probable value of

additional or substitute procedural safeguards, and (4) any governmental interests

at play, such as fiscal and administrative burdens. Mathews v. Eldridge, 424 U.S.

319, 335 (1976).




                                             8
      The test is flexible, but certain procedural safeguards are cornerstones to any

fair proceeding. “The fundamental requisite of due process of law is the opportunity

to be heard. The hearing must be at a meaningful time and in a meaningful manner.”

Goldberg v. Kelley, 397 U.S. 254, 267 (1970). Here, Doe received neither.

      1. There was no presumption of innocence and no burden of proof or
         persuasion that had to be met before Doe was punished.


      The SR&R outlines the adjudication procedures used in student disciplinary

matters. Ex. 8 at 17-24. It omits any presumption of innocence and does not provide

hearing officers with an evidentiary standard to comply with before finding a student

responsible for violating the rules and deciding to discipline the student. Here,

Forrest failed to presume Doe innocent at the hearing and failed state the burden of

persuasion or proof that she used in determining whether or not to punish the him.

In short, she failed to delineate any hurdle that Doe’s accuser must clear before Doe

was to be punished.

      “[T]he presumption of innocence in favor of the accused is the undoubted law,

axiomatic and elementary…” Coffin v. United States, 156 U.S. 432, 453 (1895)

(referring to criminal law). While this matter is not criminal, the same principle

applies. Indeed, the Department of Education’s Office for Civil Rights requires that

educational institutions use either the preponderance of the evidence standard or the

clear and convincing evidence standard. Q&A on Campus Sexual Misconduct,

Department of Education Office for Civil Rights. Sept 2017. Available at

https://www2.ed.gov/about/offices/list/ocr/docs/qa-title-ix-201709.pdf (last accessed



                                         9
Jan. 19, 2019) at 5.4

      Due process required the Board to hold the complainant to some burden of

proof, at the very least the preponderance of the evidence standard, before finding

Doe responsible for sexual harassment. They failed to do so.

      2. Doe had no ability to cross-examine witnesses or challenge the evidence
         against him.


      When the material facts are in dispute, students are entitled to cross-examine

their accusers in a live hearing in front of the fact-finder. See Doe v. Baum, 903 F.3d

575, 583 (6th Cir. 2018) (citing Doe v. Univ. of Cincinnati, 872 F.3d at 402-03). This

requirement can be facilitated through technology, such as video conferencing. Univ.

of Cincinnati, 872 F.3d at 402-03.5 Procedural due process also requires that a student

who denies the charges be afforded an explanation of the evidence gathered against




4 Previously, OCR required the preponderance of the evidence standard in a 2011
Dear Colleague Letter, Department of Education Office for Civil Rights. Apr. 2011.
Available at https://www2.ed.gov/about/offices/list/ocr/letters/colleague-201104.pdf
(last accessed Jan. 19, 2019). That letter was rescinded in 2017 and schools were
allowed to choose between clear and convincing and preponderance of the evidence
as interim guidance, pending the adoption of new regulations after forthcoming rule
making. Dear Colleague Letter. Those regulations are currently undergoing a notice
and comment period. The proposed regulations are available at:
https://www2.ed.gov/about/offices/list/ocr/docs/title-ix-nprm.pdf (last accessed Jan.
29, 2019). Like the 2017 interim guidance, the proposed regulations allow for either
standard. While this applies to the Title IX count directly, it is also persuasive to
show the requirement of a burden of persuasion as a matter of due process.

5Both Baum and University of Cincinnati, dealt with the requirements of post-
secondary institutions. The holdings of both courts, however, were rooted in the
Goss framework, see Baum, 903 F.3d at 581 and University of Cincinnati, 872 F.3d
at 400, which arose from a secondary school disciplinary matter. Goss, 419 U.S. at
567. The analysis in those cases is equally applicable here.

                                          10
him and an opportunity to present his side of the story. Goss, 419 U.S. at 581.

       At the hearing, Doe was asked specific questions and to make a brief statement

on his behalf. His parents were also allowed to answer questions. At no point,

however, was Doe or his parents able to cross-examine Hess, Eline, Student A, or her

supporting witnesses. Indeed, no witnesses were even present at the hearing.

       Cross-examination would have been especially important in this case because

the facts were squarely in dispute. Moreover, one of the individuals believed to

witnesses against Doe was a student assistant in Hess’ office and was heard saying

that she wanted Doe kicked out of school. Doe should have been permitted to inquire

into these and other topics that could have shed light on the veracity of the testimony

of his accusers just as the hearing officer was able to ask questions of Doe to test his

veracity.

       Not only was Doe barred from cross-examination, he did not even have the

ability to meet the evidence against him. At the hearing, the evidence against Doe

was presented almost entirely by Hess (Eline spoke only occasionally). In presenting

the evidence, Hess summarized the Detailed Incident Report (Exhibit 4) and the

witness statements. He failed, however, to even identify the witnesses to the hearing

officer.

       Hess initially testified, in a conclusory manner, that he found the female

witnesses credible and Doe not credible. He gave no reason for that determination.

Indeed, he later mentioned, off handedly, that one of the female witnesses came to

him and admitted her original statement was inaccurate and she asked to revise it.




                                           11
Hess failed to specify the recanted testimony and did not even explain why he still

found her credible even after she had admitted to lying. Similarly, Forrest declined

to ask any questions about the recanted and revised testimony of the witness.

      Doe was denied any opportunity to test the evidence against him. He was

denied the right of cross-examination, and denied identities of the witnesses against

him. He was not even given exculpatory evidence, such as the recanted or revised

statement of witness who admitted to giving an inaccurate statement.

      3. Doe was given inadequate notice


      Notice is a fundamental tenant of due process in campus disciplinary

proceedings. See Doe v. Rector & Visitors of George Mason University, 149 F. Supp.

3d 602, 615 (E.D. Va. 2016) quoting Dixon v. Ala. State Bd of Educ., 294 F.2d 150,

158 (5th Cir. 1961). As previously discussed, Doe was never put on notice about what

specific witnesses were accusing him of making which specific comments. Without

knowing the full context of the accusations, he was not able to rebut them or explain

why a certain witness may be spreading inaccuracies about him. Also, Doe’s parents

received the notice of the referral to the Division Superintendent the day before the

hearing. While the letter was dated on December 10, it was not postmarked until

December 18. The hearing was separately scheduled for December 21, 2018.

             B. The Sexual Harassment Policy Violates the First Amendment

      The Board’s Sexual Harassment Policy is unconstitutional because it is

overbroad and vague. It states that “[h]arassment [] includes…inappropriate verbal,

electronic, or physical conduct of a sexual nature that creates an intimidating, hostile,


                                           12
or offensive environment.” This policy is vague because it does not delineate what

conduct is specifically prohibited an overbroad because it reaches constitutionally

protected conduct.

      A law is void for vagueness if its prohibitions are not clearly defined. Grayned

v. City of Rockford, 408 U.S. 104, 108 (1972). Vague laws offend several important

values: (1) laws must give a person of ordinary intelligence a reasonable opportunity

to know what is prohibited, so he can avoid it; (2) laws must provide explicit standards

for enforcement to avoid arbitrary and capricious enforcement; and (3) where vague

laws encroach First Amendment freedoms, they inhibit those freedoms by causing

citizens to steer clear of the entire area. Id. at 108-09. Vague and ambiguous laws are

anathema to the First Amendment because of their potential to chill speech. FCC v.

Fox TV Stations, Inc., 567 U.S. 239, 253-54 (2012).

      Banning conduct that creates an “offensive environment” is inherently vague.

There is no attempt to define what constitutes offensive. Indeed, it would appear that

a decision on what constitutes offensive is left to the school administrators. Because

there is no definition and no standards for enforcement, the sexual harassment policy

is vague. Doe v. Cooper, 40 F. Supp. 3d 657, 682, 684 (M.D.N.C. 2014) (adequate

notice is required in order for ordinary people to conform their conduct to the law).

      The sexual harassment policy is also overbroad. See Cooper, 40 F. Supp. 3d at

680-81 (finding that plaintiff had sufficiently raised a facial overbreadth challenge).

The sexual harassment policy at issue prohibits any conduct that creates an

“offensive environment,” but does not define further what “offensive” may mean in




                                          13
this context.

       A law is overbroad if it reaches a substantial number of impermissible

applications. Newsom v. Albemarle Cnty. Sch. Bd., 354 F.3d 249, 258 (4th Cir. 2003).

In that case, the Fourth Circuit found that the plaintiff had demonstrated a strong

likelihood on the merits that the school dress code was overbroad because it reached

lawful, nonviolent and nonthreatening symbols of various organizations, including

the State Seal of the Commonwealth of Virginia and University of Virginia gear that

depicts its mascot. Id. at 259-60.

       Similarly, the Board’s sexual harassment policy reaches a substantial number

of impermissible applications. For example, the policy could be used to punish

students who are mutually flirtatious with each other. A ban that reaches all

expressive conduct that may be found offensive is plainly overbroad because it

reaches too much expression that is protected by the First Amendment. See Bragg v.

Swanson, 371 F. Supp. 2d 814, 829-30 (S.D.W. Va. 2005) (finding that a policy that

banned clothing that materially disrupted class work or involved substantial disorder

or invasion of the rights of others was overbroad in violation of the First Amendment).

       The facts here show that the policy is both overbroad and vague. Doe is likely

to be successful on the merits of his First Amendment claim.

                C. Doe’s Discipline Violated Title IX

       In Title IX cases, plaintiffs can proceed under two theories: (1) plaintiff is

innocent and was wrongly found to have committed an offense or (2) regardless of the

guilt or innocence of the plaintiff, the severity of the penalty and/or decision to initiate




                                            14
the proceeding was affected by the student’s gender. Yusuf v. Vassar College, 35 F.3d

709, 715 (2d Cir. 1994). Doe will be successful on the merits under either theory.

   1. Doe was wrongly found to have committed an offense.



      To be successful on a claim for disparate treatment, Doe must prove facts

sufficient to cast some articulable doubt on the accuracy of the outcome of the

disciplinary proceeding as well as a particularized causal connection between the

flawed outcome and gender bias. Doe v. Marymount Univ., 297 F. Supp. 3d 573, 583

(E.D. Va. 2018).

      Doe pled several facts that cast articulable doubt on the accuracy of the

outcome of the proceeding. Those procedural deficiencies include: school officials

failed to interview all of the important witnesses; failed to give Doe an opportunity to

fully respond to all of the allegations against him; ignored credibility problems with

the witnesses, including one who recanted part of her story and another who was

contradicted by the very texts she sent; ignored evidence that clearly exonerates Doe

as not having slapped the accuser on her buttocks; mailed the notice of the hearing

merely three days before the hearing; and Forrest demonstrated her bias when she

discounted Doe’s statements without any evidence. As a result of these actions and

Hess’s and Forrest’s bias, Doe never received a fair hearing.

      The Board’s disciplinary procedures are flawed and do not provide for a fair

and reliable outcome. Here, Doe was incorrectly found responsible for violating the

SR&R because he was a male student and because the Board’s policies, practices, and

procedures wrongly disfavor male students, like Doe.


                                          15
      Additionally, the Supreme Court has defined “sexual harassment” under Title

IX. Davis v. Monroe, 526 U.S. 629, 650. That Court states:

      Whether gender-oriented conduct rises to the level of actionable
      "harassment" thus "depends on a constellation of surrounding circumstances,
      expectations, and relationships," Oncale v. Sundowner Offshore Services,
      Inc., 523 U.S. 75, 82, 140 L. Ed. 2d 201, 118 S. Ct. 998 (1998), including, but
      not limited to, the ages of the harasser and the victim and the number of
      individuals involved, see OCR Title IX Guidelines 12041-12042. Courts,
      moreover, must bear in mind that schools are unlike the adult workplace and
      that children may regularly interact in a manner that would be unacceptable
      among adults. See, e.g., Brief for National School Boards Association et al.
      as Amici Curiae 11 (describing "dizzying array of immature . . . behaviors by
      students"). Indeed, at least early on, students are still learning how to
      interact appropriately with their peers. It is thus understandable that, in the
      school setting, students often engage in insults, banter, teasing, shoving,
      pushing, and gender-specific conduct that is upsetting to the students
      subjected to it. Damages are not available for simple acts of teasing and
      name-calling among school children, however, even where these comments
      target differences in gender. Rather, in the context of student-on-student
      harassment, damages are available only where the behavior is so severe,
      pervasive, and objectively offensive that it denies its victims the equal access
      to education that Title IX is designed to protect.

Id. at 651-52. As shown by the facts pled in the complaint as well as proven here,

Doe’s actions did not rise to level of harassment as defined by the Supreme Court –

nor did they even come close.

      Once the student has pled facts that show articulable doubt, he then must

plead facts showing a particularized causal connection between the flawed outcome

and gender. Doe v. Miami Univ., 882 F.3d 579, 593 (6th Cir. 2018). Doe alleges that

the Board was motivated by the Office of Civil Rights (“OCR”) investigations into how

schools handle allegations of sexual assault as well as media stories regarding the

pervasive nature of sexual assault committed by male student.

      Evidence at trial will show that schools, including Fairfax County Public



                                         16
Schools, are not adjusting their procedures based on the 2017 “Dear Colleague Letter”

and the new 2018 guidelines. Evidence will further show that the Board was

motivated by the current public sentiment to treat Doe differently due to his gender.

Moreover, this assertion is supported by other facts alleged in the complaint,

including that Defendant refused to believe Doe because he is male and would have

believed a female student in the same situation. Further, the Board has a pattern

and practice of treating males and females differently when it comes to sanctions for

alleged sexual misconduct.

      The absolute lack of investigation and credible evidence make it clear that

Doe’s gender motivated the outcome. For the foregoing reasons, Doe will be successful

on the merits for his Title IX claim for erroneous outcome discrimination.

   2. The severity of the sanctions was a result of Doe’s gender.



      To be successful on a claim for selective enforcement, Doe must prove that a

female was in circumstances sufficiently similar to his and was treated more

favorably by the defendants. Mallory v. Ohio Univ., 76 Fed. App’x. 634, 641 (6th Cir.

2003). Doe will be successful on this standard because he identified female students,

who were treated more favorably by the defendants.

      Doe pled and will be able to prove that male students in Fairfax County Public

Schools are treated disproportionately harsher for accusations of sexual harassment,

improper touching, or other sexual misconduct as compared to female students. For

instance, if a male student and female student are both engaged in mutual sexual

contact on school grounds, it is common for the male student to be punished and for


                                         17
the female student not to be punished, based on gender. Likewise, when male and

female students touch each other in flirtatious but non-sexual ways, it is common

that a male student will be punished and a female student will not be punished. In

this case, Doe was treated more harshly and punished because he was a male student;

a female student in a similar position would not have been punished. Additionally,

the female students’ credibility was assumed and they were treated for favorably

because of their gender, while Doe’s credibility was discounted and he was

automatically treated less favorably because he is male. Doe’s punishment was

disproportionately severe because he was a male.

         Evidence will show that Doe and the accuser engaged in mutual flirtation. The

only difference between the behavior by Doe and the accuser is that the accuser is

female. Doe will be successful on his claim under Title IX for selective enforcement.

         When violations of the United States Constitution are alleged, the likelihood

of success on the merits will often be determinative. Univ. of Cincinnati, 872 F.3d at

399 (internal citations omitted). Because Doe has alleged constitutional violations

and has proven he is likely to succeed on the merits, the Court should grant this

motion for temporary restraining order and preliminary injunction on this factor

alone.

         II.   Irreparable harm the moving party is likely to suffer absent injunctive

               relief

         Irreparable harm must be actual and imminent. Direx Israel, Ltd. v.

Breakthrough Med. Corp., 952 F.2d 802, 812 (4th Cir. 1991). Irreparable harm occurs




                                           18
where money damages are difficult to ascertain or are inadequate. Multi-Chanel TV

Cable Operating Co. v. Charlottesville Quality Cable Operating Co., 22 F.3d 546, 551

(4th Cir. 1994). The harm here is imminent. Doe is in his last semester in high school.

He has his graduation, college entrance, and scholarship on the line. Should he be

required to attend an alternative behavioral school, it will forever change his

opportunities in school and even, his life. If this injunction is not granted, this

wrongly afforded sanction will be on his transcript during one of the most important

times of Doe’s life and all of the above is at stake. As he has previously discussed, if

he is not granted emergency relief, he is likely to have his college admission or

scholarship promptly revoked.

      Additionally, the loss of an individual’s First Amendment rights, even if only

for a minimal period of time constitutes irreparable injury. Doe v Pittsylvania Cnty.,

842 F. Supp. 2d 927, 932 (W.D. Va. February 3, 2012). The Board’s deprivation of

Doe’s First Amendment rights resulted in his suspension and removal to an

alternative behavioral school for the rest of his high school career. Further, when a

student’s constitutional right to due process is threatened or impaired, the Court may

presume irreparable injury. Univ. of Cincinnati, 872 F.3d at 407.

      Doe is suffering imminent harm as a result of the deprivation of his due process

and first amendment rights. That harm cannot be fixed by money damages and his

irreparable harm is presumed. The temporary restraining order and preliminary

injunction should be granted.




                                          19
      III.   The balance of equities is in Doe’s favor.

      The Court must consider the competing claims of injury between the parties

and the effect on each party of the granting or denial of the relief requested. Pro-

Concepts, LLC v. Resh, 2013 U.S. Dist. LEXIS 151714 at 63 (E.D. Va. Oct. 22, 2013).

As stated above, Doe will suffer irreparable harm if he is not allowed to return to his

high school to finish his last semester and is instead forced to attend an alternative

behavioral school.. Additionally, to prevent any contact between Doe and his accuser,

a simple, mutual no contact order will suffice.

      This relief will not prejudice the Board or Doe’s school. It requires minimal

effort on their part. The Board merely need to allow Doe to finish out his last

semester. The balance of equities is in Doe’s favor.

      IV.    Public interest.

      Upholding constitutional rights serves the public interest. Newsom v.

Albemarle Cnty. Sch. Bd., 354 F.3d 249, 261 (4th Cir. 2003); Stuart v. Huff, 834 F.

Supp. 2d 424, 428 (M.D.N.C. October 25, 2011). Doe has alleged that the Board

violated his due process and First Amendment rights. It is in the public’s interest to

uphold his constitutional rights.

                                     Conclusion

      Doe will be irreparably harmed if he is not allowed to finish his last semester

of high school at a regular school. Therefore, he requests that this Court issue a

temporary restraining order and a preliminary injunction preventing the Board from

enforcing any sanctions against Doe for the pendency of this action.




                                          20
DATED: January 19, 2019   Respectfully submitted,



                          By: /s/Jesse R. Binnall     .
                          Jesse R. Binnall, VSB No. 79292
                          Harvey & Binnall, PLLC
                          717 King Street – Suite 300
                          Alexandria, VA 22314
                          Telephone: (703) 888-1943
                          Facsimile: (703) 888-1930
                          Email: jbinnall@harveybinnall.com
                          Counsel for Plaintiff




                            21
                                Certificate of Service

   I certify that on January 19, 2019, the forgoing was filed with the Clerk of the
Court using the CM/ECF system, which will send notice of the filing to all counsel of
record who are registered with CM/ECF. I further certify that I have also emailed a
copy of the forgoing to:

                   Stuart Raphael
                   sraphael@HuntonAK.com
                   Counsel for the Fairfax County Board of Supervisors




                                         22
